Filed 4/19/21 Marriage of Cunningham CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re Marriage of JENNIFER                                  2d Civil No. B306381
and JOHN PAUL                                             (Super. Ct. No. D372438)
CUNNINGHAM.                                                  (Ventura County)


JENNIFER CUNNINGHAM,

     Appellant,

v.

JOHN PAUL CUNNINGHAM,

     Respondent.


              Jennifer Cunningham purports to appeal from the
trial court’s postjudgment order denying her request to modify a
child custody agreement. The court’s order was filed on February
19, 2020, and was served on the parties that day. Cunningham
filed her notice of appeal on June 22.
             Cunningham’s notice of appeal was due on April 20.
(Cal. Rules of Court, rule 8.104.) But that deadline was extended
by emergency orders:
             On March 20, the Chief Justice of the California
Supreme Court, Tani G. Cantil-Sakauye, issued an order
authorizing the Administrative Presiding Justice of the Second
District Court of Appeal, Elwood Lui, to extend, by 30 days, the
time to do any act required or permitted under the California
Rules of Court. (See Cal. Rules of Court, rule 8.66.) On April 9,
Justice Lui issued an order implementing the Chief Justice’s
order: “All time periods specified by the California Rules of
Court, including but not limited to the time to do any act required
or permitted under the California Rules of Court, that occur
during the time period between March 20, 2020, through and
including April 19, 2020, are hereby extended for 30 days from
the date of the specified event.”
             On April 15, Chief Justice Cantil-Sakauye issued an
order authorizing Justice Lui to renew his April 9 order for an
additional 30 days. He did so the same day: “All time periods
specified by the California Rules of Court that occur during the
time period between April 20, 2020, through and including May
18, 2020, are hereby extended for 30 days from the date of the
specified event.”
             On May 11, Chief Justice Cantil-Sakauye issued an
order authorizing the Ventura County Superior Court to
“[d]eclare that from May 13, 2020, to June 9, 2020, inclusive, be
deemed holidays for purposes of computing the time for filing
papers with the court under Code of Civil Procedure sections 12
and 12a.” The court implemented the Chief Justice’s order that
day.




                                2
             Pursuant to the orders issued on March 20, April 9,
and April 15, the last day for Cunningham to file her notice of
appeal was extended from April 20 to May 20. Pursuant to the
orders issued on May 11, May 20 was a holiday in the Ventura
County Superior Court. The next day that was not a holiday was
June 10. Cunningham’s notice was due then. (Code Civ. Proc.,
§ 12a, subd. (a).) Because it was filed 12 days later, we lack
jurisdiction to consider her appeal. (Maynard v. Brandon (2005)
36 Cal.4th 364, 372-373.)
                           DISPOSITION
             The appeal is dismissed.
             NOT TO BE PUBLISHED.




                                   TANGEMAN, J.


We concur:



             GILBERT, P. J.



             YEGAN, J.




                               3
         John R. Smiley, Judge

   Superior Court County of Ventura

    ______________________________

Jennifer Cunningham, in pro. per., for Appellant.
No appearance for Respondent.